445 F.2d 320
Jose Manuel FRANCHI-ALFARO NEGRIN, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-1196.
United States Court of Appeals, Fifth Circuit.
July 14, 1971.

Appeal from the United States District Court for the Southern District of Florida; Ted Cabot, Judge.
Jose M. Franchi-Alfaro Negrin, pro se.
Robert W. Rust, U. S. Atty., Richard A. Hauser, Asst. U. S. Atty., Miami, Fla., for respondent-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
The final order of the district court is reversed and the case is remanded with directions to vacate the judgment of conviction of the appellant for violation of 26 U.S.C. § 4744(a). Harrington v. United States, 5th Cir. 1971, 444 F.2d 1190; United States v. Lucia, 5th Cir. 1969, 423 F.2d 697, cert. denied, 1971, 402 U.S. 943, 91 S.Ct. 1607, 29 L.Ed.2d 111. The mandate of this Court will issue forthwith.


2
Reversed and remanded with directions.